Order entered August 26, 1966, resettling judgment, unanimously reversed, on the law, without costs and without disbursements, and motion denied. The purported resettlement effects a major change in the original judgment entered on consent. It was not shown that the change sought was necessitated by an inadvertence or mistake in the terms of the original judgment. Under these circumstances, the attempted change by way of resettlement is impermissible (Ruland v. Tuthill, 187 App. Div. 314). Concur—Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.